FILED
                                                                            JUL 26 2012
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



RAMANDEEP KAUR,                                  No. 08-70639

              Petitioner,                        Agency No. A099-351-537

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 19, 2012 **
                             San Francisco, California

Before: TASHIMA, CLIFTON, and MURGUIA, Circuit Judges.

       Ramandeep Kaur petitions for review of the decision of the Board of

Immigration Appeals dismissing her appeal of the Immigration Judge’s denial of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
her applications for asylum, withholding of removal, and relief under the

Convention Against Torture. We deny the petition.

      Where the BIA reviews the IJ’s findings of fact for clear error, adopting and

drawing “illustrative” examples from the IJ’s determination, we review the IJ’s

oral decision. Morgan v. Mukasey, 529 F.3d 1202, 1206 (9th Cir. 2008).

I. Asylum and Withholding of Removal

      Substantial evidence supports the IJ’s adverse credibility finding and thus

the conclusion that Kaur failed to establish either past persecution or a well-

founded fear of future persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019 (9th

Cir. 2006). With regard to Kaur’s demeanor, the IJ noted that Kaur appeared to be

reciting a story during direct examination. Conversely, upon unexpected questions

from the court or the government, Kaur would claim not to understand and “would

suddenly become confused, dabbing her eyes with a towel, and ask repeatedly to

have questions repeated.” When challenged with inconsistencies, Kaur similarly

claimed nervousness and confusion. During a particularly tense moment when the

IJ confronted her with a serious inconsistency, Kaur appeared so perturbed that her

lawyer asked the IJ to allow her to “go to the bathroom.” In specifically pointing to

this stark contrast in Kaur’s behavior when confronted with inconsistencies, the IJ

provided a cogent basis for her demeanor finding.


                                           2
      Though a psychologist noted that Kaur did not exhibit signs of lying or

exaggerating during her evaluation of Kaur, the IJ placed little value on the report.

The IJ emphasized that the description of Kaur’s demeanor in the evaluation was

“entirely different from that observed in [c]ourt” and further, that the evaluation

was taken three months after Kaur’s testimony. The IJ’s factual determination

regarding the weight of a psychologist’s evaluation may only be overturned if the

evidence compels a contrary result. See Almaghzar v. Gonzales, 457 F.3d 915, 922

(9th Cir. 2006). Here, the evidence does not compel the conclusion that the

evaluation was entitled to more weight. See id.

      Next, the IJ noted inconsistencies between Kaur’s sworn declaration, Kaur’s

father’s affidavit, and Kaur’s testimony regarding how long she was held during

her second arrest and the way in which she was treated. When testifying about her

third arrest, Kaur changed her story several times regarding where she was taken

and when she was asked for her personal information. Finally, Kaur claimed that

when the police released her after her third arrest, they told her that if she did not

stop helping the Mann party they would kill her. She also noted that she had not

had any other opportunities to help the party. When the IJ asked Kaur why the

police would be looking for her if she was no longer helping the party, she

responded that she did not know. A moment later, however, her attorney reminded


                                            3
her that she had earlier testified that the police were looking for her because they

believed she had joined the militants, which Kaur affirmed was true. Kaur’s

second and third arrests, along with her asserted fear of the police, constituted

significant events and details that formed the basis of her asylum claim. Thus,

such blatant inconsistencies regarding these instances appropriately informed the

IJ’s adverse credibility determination. See Zamanov v. Holder, 649 F.3d 969, 973

(9th Cir. 2011). Additionally, that Kaur’s father’s affidavit was inconsistent with

Kaur’s testimony supports the IJ’s finding that the affidavit was not credible.

      Finally, the IJ found it implausible that Kaur would be treated in exactly the

same manner during her first and second arrests, such that she could describe them

in almost exactly the same way. While “[s]peculation and conjecture cannot form

the basis of an adverse credibility finding, which must instead be based on

substantial evidence,” Shah v. INS, 220 F.3d 1062, 1071 (9th Cir. 2000), the fact

that Kaur initially described her second arrest differently in her declaration takes

the IJ’s observation beyond the realm of mere speculation, grounding it in

substantial evidence.

II. Convention Against Torture

      When an applicant’s testimony is found not credible, the court must find that

the background documentation alone compels the conclusion that the applicant is


                                           4
more likely than not to be tortured in order to support relief under CAT. Shrestha

v. Holder, 590 F.3d 1034, 1048-49 (9th Cir. 2010). The IJ found that the

background documents Kaur provided indicated that the Indian government did

engage in torture, but that she had not established that she was suspected of

connections to the targeted group, namely Punjabi militants. Rather, Kaur had only

claimed that the Indian police suspected her of such ties, but because her testimony

was incredible, the IJ found that she failed to establish such a connection. A

reasonable adjudicator would not be compelled to otherwise connect Kaur to the

militants based solely on the background documents and would therefore not

conclude that it was more likely than not that she would be tortured if removed.

We thus have no basis to disturb the denial of relief under CAT.

      PETITION DENIED.




                                          5